EXHIBIT 16.1 January 6, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Dear Sir or Madam: We have read the statements ofSanomedics International Holdings, Inc.(the “Company”) pertaining to our firm included under Item 4.01 of Form 8-K dated December 30, 2011 and agree with such statements as they pertain to our firm. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/ Gruber & Company, LLC Gruber & Company, LLC
